DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Examiner acknowledged that claims 1 and 16 are amended; claims 2 and 12 are canceled.  Currently, claims 1, 3-11, and 13-18 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1, 3-11, and 13-18 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the control module calculates a control current by multiplying a light rate, a rated current and a value obtained by dividing a lighting target by to a total number of LED modules, and sets the control current as a final command valu and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 3-11 and 13-15 are allowed as being dependent on claim 1).
"…wherein the control module calculates a control current by multiplying a lighting rate, a rated current and a value obtained by dividing a lighting target by a total number of LED modules, and sets the control current as a final command value, wherein the power supply module outputs a DC power having the control current of the final command value to the LED module." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-18 are allowed as being dependent on claim 16).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Tischler (US 2012/0146066).
Tischler discloses a light fixture having different LEDs and controlling the sub-arrays to operate at different time to provide redundancy or reduce operating time of each sub-arrays to minimize total failure of the lighting fixture.  However, Tischler fails to disclose wherein the control module calculates a control current by multiplying a light rate, a rated current and a value obtained by dividing a lighting target by to a total number of LED modules, and sets the control current as a final command value and wherein the power supply module outputs a DC power having the control current of the final command value to the LED module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844